Citation Nr: 0900151	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-26 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to June 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Roanoke, Virginia regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's TDIU claim, 
among other claims.
A June 2008 Board decision increased the veteran's post-
traumatic stress disorder (PTSD) rating to 30 percent and 
remanded the TDIU claim for further development.


FINDINGS OF FACT

1.  The veteran has completed high school and some college 
courses, and has employment experience as a waitress, 
restaurant hostess, and as a cashier. 

2.  The veteran's service connected disabilities include 
PTSD, rated as 30 percent disabling, and bulimia, which has a 
noncompensable disability rating.  Her combined disability 
rating is 30 percent.

3. The veteran's service connected disabilities do not 
preclude gainful employment consistent with her education and 
occupational experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in an April 2005 letter.  This letter told the 
veteran what evidence was needed to substantiate her TDIU 
claim, among other claims.  The veteran was also informed 
that VA would obtain service records, VA treatment records, 
and records from other Federal agencies, and that with her 
authorization VA would obtain private medical records on her 
behalf or she could submit the records.  Finally, the letter 
notified the veteran that she should submit any treatment 
records relevant to her claim, and invited her to send 
information relevant to her claim.  This letter met the duty 
to notify the veteran in accordance with Pelegrini.

The veteran has substantiated her status as a veteran.  The 
second, third and fourth elements of proper Dingess notice 
were provided in the April 2005 letter.  In a September 2008 
letter she received additional notice with regard to the 
effective date and rating elements.  There was a timing 
deficiency with regard to the September 2008 letter in that 
it is dated prior to the most recent readjudication of the 
claim, which took place in an August 2008 supplemental 
statement of the case.  Despite the timing deficiency, the 
veteran was not deprived of a meaningful opportunity to 
participate in the adjudication of her claim.  The claim is 
being denied and no rating or effective date is being set.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to her claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of her claim.  The veteran's service treatment records, 
service personnel records and private treatment records have 
been obtained.  She has been afforded a VA examination, and a 
relevant medical opinion has been obtained.  Although the 
most recent VA examination took place in 2004, similar 
findings have been reported on subsequent treatment and there 
is no evidence of a worsening of the disability since the 
examination.  Further examination is, therefore, not 
required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

As the veteran has indicated that she has no further 
information to provide, the Board may proceed with 
consideration of her claim.  

TDIU

The veteran contends that she is unable to acquire or 
maintain gainful employment due to her service-connected 
disabilities.  She currently is service-connected for PTSD 
with a 30 percent disability rating and for bulimia with a 
noncompensable disability rating.  Her current combined 
disability evaluation is 30 percent.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

In her security background application completed in October 
1998, the veteran indicated that she had worked as a 
restaurant hostess, retail sales associate and as a fast food 
cashier prior to her service.

In a physician's psychiatric assessment completed by a 
private care provider in April 2004, it was reported that the 
veteran had not been taking her medication and was now sad 
and depressed.  She was reportedly unemployed, but a student 
at a community college.  The diagnoses included recurrent 
depression, PTSD, obsessive compulsive disorder, and 
bulimia/anorexia.  The current global assessment of function 
(GAF) was 45.  The highest GAF in the past year was estimated 
as 75.  In August 2004, it was reported that she was not 
"doing well."

The veteran reported enrolling in a community college 
following her discharge from service in a May 2004 VA 
examination.  She later transferred to University of Phoenix 
online, where she was taking nursing courses.  She also 
reported difficulty finding a job.  The examiner diagnosed 
PTSD, which was moderate.  Her GAF was 55.

In a July 2004 income-net worth and employment statement, the 
veteran reported that she had completed one year of college, 
had been working as a waitress at an Applebees Restaurant for 
one month, and that she had unsuccessfully attempted to 
acquire employment at a fast-food restaurant and a department 
store.  She indicated that she had no income.  She also 
reported being rejected from seven employers due to 
"personality conflicts."    

In June 2005, I. Shupack, M.D., reported that the veteran had 
been a patient in his practice since 1994, and that he had 
treated her since 2003 for depression and bulimia.  She had 
intermittently missed work due to anxiety and depression.

A July 2005 letter from L.S., a licensed clinical social 
worker, relayed that the veteran found the pressures of 
college courses to be overwhelming.

The veteran reported being enrolled in massage therapy school 
at her November 2005 VA intake appointment.  She reported 
having made several attempts at completing her college 
education, but that she became depressed and had to drop out.  
She also reported being unable to work for long periods of 
time.  Her GAF was reported as 55.  She continued to receive 
VA outpatient treatment through November 2006, but her 
employment status was not reported.

As the veteran's current combined disability rating is 30 
percent, she does not met the schedular requirements for a 
TDIU under 38 C.F.R. § 4.16(a).  A TDIU is still for 
consideration on an extra-schedular basis.  38 C.F.R. §§ 
3.321(b)(1), 4.16(b).

The record shows that the majority of the GAFs, including the 
most recent scores, have been indicative of moderate 
difficulty in occupational functioning.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2008).  Indeed, 
the most recent evidence indicates that the veteran has been 
employed.  While there was an earlier report that she was 
unemployed and had a GAF indicative of an inability to work, 
she was reported to be a student, and was estimated to have 
had much higher GAF score in the year prior to being seen.  
In short, the GAFs indicate that the appellant is capable of 
gainful employment despite some reported impairment in 
occupational functioning.

The GAF assigned on the VA examination is indicative of an 
ability to work.  While that assessment did not include a 
diagnosis of the subsequently service connected bulimia, the 
veteran was assigned the same GAF when bulimia was diagnosed.

The weight of the evidence is that the veteran is capable of 
gainful employment, notwithstanding her service connected 
disabilities, referral for consideration of TDIU on an 
extraschedular basis is not warranted.  38 C.F.R. § 4.16(b).  
As the preponderance of the evidence is against the claim, it 
must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


